UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2216



JUNE BRYANT-BUNCH,

                                            Plaintiff - Appellant,

          versus


THEODIS BECK, Secretary of Prison; J. BOYD
BENNETT, Director of Prison; ROBERT SMITH,
Superintendent    of   Eastern   Correctional
Institution;     LARRY     DIAL,    Assistant
Superintendent     of   Eastern    Correction
Institution; MICHAEL F. EASLEY, Governor and
former Attorney General; ROY COOPER, Attorney
General of North Carolina,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (2:02-cv-00034)


Submitted: June 15, 2007                        Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


June Bryant-Bunch, Appellant Pro Se.   Buren Riley Shields, III,
Joseph Finarelli, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          June Bryant-Bunch seeks to appeal the district court’s

order vacating its previous order directing an inquiry into the

“willingness of qualified counsel” to represent Bryant-Bunch in her

civil action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Bryant-Bunch seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                       DISMISSED




                              - 2 -